DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Final Office Action in response to amendment filed on June 15th, 2021. Claims 2-3 and 14-20 are canceled. Claim 1 has been amended. Claims 1 and 4-13 remain pending and are examined herein.

Response to Amendment
The rejection of Claims 14-20 under 35 U.S.C. 101 is withdrawn in view of cancelation of the claims.
The rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn in view of amendment and cancelation of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Written Description
Claims 1 and 4-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to any TMV-resistant tobacco plant comprising a short N introgressed segment, wherein the drag genomic component having the sequence as set forth in SEQ ID No. 13 is partially or entirely deleted, compared to that in an N introgressed segment of Coker 176 type tobacco accessions.
Applicant has described tobacco plants, designated 24-8H, 15-7F, 99-2D, and 1-1002, as being either positive or negative for PCR assays using primer pairs TN4.99, TN5.20, TN5.34, and the N1N2 primer pair. The positive amplification of N1N2 primer pair indicates the presence of the N gene, while the positive or negative results for TN4.99, TN5.20, TN5.34 primer pairs indicate presence or absence (loss) of part(s) of the N introgressed segment since the primer pairs are specific for the donor N. glutinosa genomic DNA surrounding the N gene. The results are summarized in the table below based on the descriptions from Specification, pp. 21-25:
plant
TN4.99
TN5.20
TN5.34
N1N2
“shorten by” (Mb)

-
-
-
+
1.56
15-7F
+
-
-
+
0.93
99-2D
+
+
-
+
0.51
1-1002
-
-
-
+
1.56


For the alleged physical distance “shortening”, Applicant asserted that “the physical distance from the marker amplified by the TN4.99 primer pair to tomato chromosome 11 was 4.99 Mb, and the physical distance from TN5.51 to tomato chromosome 11 was 5.51 Mb. It was estimated that the 24-8H plant was shortened by at least 0.52 Mb (the physical distance of tomato chromosome 11). Since the genomic size of the wild species N. glutinosa is estimated 3 times larger than the tomato genomic size, it was estimated that the N introgressed segment of the 24-8H plant is shortened by at least 1.56 Mb”; and so on (Specification, pp. 22, 23, and 25).
The description of the physical distance between the markers—therefore the true size of the reduction of the N. glutinosa drag genomic component—is not sufficient in order for Applicant to show possession of the claimed invention commensurate to the full scope of the claims.
Although the amended claims limit the drag genomic component to a genomic region comprising SEQ ID NO: 13—a 1404 kilobase region, the claims are broad in scope for the recitation of “partial deletion” of this sequence. The Specification, at p. 11, states the partial sequence could be any size between “1 bp, 10 bp, 100 bp, 1 Kb, 10 Kb, 100 Kb, or 1000 Kb in length, or 2000 Kb in full length”. It is interpreted therefore the claims are drawn to a partial deletion of any size anywhere in the SEQ ID NO: 13.
Applicant has not provided adequate teachings regarding the structure-function relationship of SEQ ID NO: 13 with yield drag, namely, which or any partial sequence of SEQ 
Applicant has not provided a representative number of species with regard to the broad scope encompassed by the claims. Applicant has provided an exemplary plant (“1-1002”) which lacks PCR amplification products for primer pairs TN4.99, TN5.20, TN5.34, and TN5.51. Since these primer pairs (and by extension, their respective amplification products) are mapped to approximately at 120Kb, 276Kb, 529 Kb, 806Kb, the “1-1002” plant suggest a deletion of at least ~686Kb of SEQ ID NO: 13 (1404Kb). However, Applicant has not provided any deletion of 1 bp, 10 bp, 100 bp, 1 Kb, 10 Kb, 100 Kb……of SEQ ID NO: 13 and any teaching whether such partial deletions would result in reduced yield drag. In contrast, the broad scope of partial deletions in SEQ ID NO: 13 are enormous given the sizes and random positions of the claimed partial deletions.
Given the large size and structural diversity associated with the claimed genus, Applicant’s disclosure is not representative of the claimed genus as a whole. Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
 
Scope of Enablement
Claims 1 and 4-13 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a tobacco plants lacking all of SEQ ID NO: 13, or amplification from primer pairs TN4.99, TN5.20, TN5.34, , does not reasonably provide enablement for any tobacco plants having the drag genomic components comprising SEQ ID NO: 13 partially deleted of any portion and size.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims are broadly drawn to any TMV-resistant tobacco plant comprising a short N introgressed segment, wherein the drag genomic component having the sequence as set forth in SEQ ID No. 13 is partially deleted, compared to that in an N introgressed segment of Coker 176 type tobacco accessions.
Applicant has taught tobacco plants, designated 24-8H, 15-7F, 99-2D, and 1-1002, as being either positive or negative for PCR assays using primer pairs TN4.99, TN5.20, TN5.34, and the N1N2 primer pair. The positive amplification of N1N2 primer pair indicates the presence of the N gene, while the positive or negative results for TN4.99, TN5.20, TN5.34 primer pairs indicate presence or absence (loss) of part(s) of the N introgressed segment since the primer pairs are specific for the donor N. glutinosa genomic DNA surrounding the N gene. The results are summarized in the table above (see Written Description) based on the descriptions from Specification, pp. 21-25:
For the alleged physical distance “shortening”, Applicant asserted that “the physical distance from the marker amplified by the TN4.99 primer pair to tomato chromosome 11 was 4.99 Mb, and the physical distance from TN5.51 to tomato chromosome 11 was 5.51 Mb. It was estimated that the 24-8H plant was shortened by at least 0.52 Mb (the physical distance of tomato chromosome 11). Since the genomic size of the wild species N. glutinosa is estimated 3 
As discussed above,  Applicant has not provided enabling guidance regarding the partial deletion of any size, portion or position in relationship to SEQ ID NO: 13. It is unpredictable which or any of the random partial deletions, especially deletions of “1 bp, 10 bp, 100 bp, 1 Kb, 10 Kb, 100 Kb,…..” of any random combinations of nucleotides in SEQ ID NO: 13, would result in the reduced yield drag.
Given the broad scope of the claims, and the lack of teaching regarding the structure-function relationship of the drag genomic components, the skilled artisan has to rely on undue experimentation to make and use the claimed tobacco without any expectation of success in obtaining a tobacco plant having the drag components reduced by any partial deletion. 
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims. 
Response to Remarks:
Applicant argued that amending the claims with  recitation of the physical distance between the markers would overcome the rejection. However, as discussed above, this amendment while fixing the flaws discussed in the previous rejection, has raised new issues regarding the broad scope encompassed by the recited “partial deletion”. Therefore, the rejections are maintained.
Conclusion
No claims are allowed.
The claimed N introgressed TMV-resistant tobacco plant having a short N introgressed segment compared to the N introgressed segment of Coker 176 type tobacco accessions, wherein 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663